Title: From George Washington to William Heath, 7 September 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head of Elk Septr 7th 1781
                  
                  I have been favour’d with yours of the 1st inst. and one by Capt. Webb, and am happy to hear that you meet with such little disturbance from the Enemy in your department.I have it now in my power to congratulate you on the arrival of Count de Grasse with 28 Ships of the Line & some Frigates, in the Chesapeack, with a body of Land forces on board, which he debarked immediately on his arrival.on his passage he took Lord Rawdon, who was bound from Charlestown to England.  This arrival, with Colo. Laurens’s from France, must fill the United States with the most happy prospects and expectations.
                  I am thus far on my way to Virginia with the Troops under my Command, we are now embarking the heavy Baggage, stores and some of the Troops, the remainder will march by land to Baltimore as we have not Vessels to convey them from this.
                  Any small Cloathing that has or may arrive for the Troops of the Connecticut Line, you will forward a proportion to the Detatchment of that line, that are either with Colo. Scammell or the Marquis, under the Guard of a few Men and a trusty Serjeant taken from the same Line.  
                  I must beg of you not to forget sending the quantity of Beef I requested; as I must, at present, altogether depend on that supply.  I am Dear Sir, Your Most Obedient Servant
                  
                     Go: Washington
                  
                  
                     P.S.  I wish your particular attention for apprehending a number of Deserters that have left this Army—& punish them with the greatest severity.
                  
                  
               